Citation Nr: 0636558	
Decision Date: 11/27/06    Archive Date: 12/06/06

DOCKET NO.  04-02 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for groin rash, claimed 
as secondary to the veteran's service connected 
dermatophytosis of the left foot.

2.  Entitlement to an increased initial rating for 
dermatophytosis of the left foot, evaluated as non-
compensable from December 19, 2001, and as 10 percent 
disabling effective October 1, 2004.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran had active service from August 1969 to February 
1971.

The matter is before the Board of Veterans' Appeals (Board) 
from a rating decision promulgated by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied the claims.  The Board notes that, in a 
rating decision of April 2004, the RO granted service 
connection for left foot dermatophytosis and a non-
compensable rating was assigned.  In a November 2004 rating 
decision this rating was increased to 10 percent, effective 
October 1, 2004.

The veteran provided testimony at a Travel Board hearing 
conducted by the undersigned Veterans Law Judge in July 2006, 
a transcript of which is of record.  The veteran also 
properly perfected appeals for service connection of fungal 
conditions to the right foot, arms, back, face, and cheek.  
However, the veteran withdrew appeals for these claims at his 
July 2006 hearing.  Thus, those claims are no longer within 
the Board's jurisdiction.  


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
an equitable disposition of the instant case has been 
completed.

2.  The veteran's current groin rash was first manifest many 
years after service, was not caused or worsened by any 
incident of service, and was not caused or worsened by a 
service-connected disability.

3.  For the period of December 2001 to September 30, 2004, 
the veteran's dermatophytosis of the left foot was 
characterized by fungal infections resulting in scaling and 
itching skin, requiring topical treatment.  

4.  The veteran's dermatophytosis of the left foot has not 
been manifested by intermittent fungal infections 
constituting 20 percent or more of the veteran's entire body 
or exposed area; use of systemic therapy with corticosteroids 
or immunosuppressive therapy for more than six weeks over any 
12 month period; or constant exudation or itching, extensive 
lesions, or marked disfigurement.


CONCLUSIONS OF LAW

1.  A groin rash condition was not incurred in or aggravated 
by active service, and is not proximately due to, the result 
of, or aggravated by a service-connected disability.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.310 (2006).

2.  The criteria for a rating of 10 percent, but no more, for 
dermatophytosis of the left foot are met, effective December 
19, 2001.  38 U.S.C. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 4.1, 4.3, 4.7, 4.118, Diagnostic Code 7806 (2001).

3.  The criteria for a rating in excess of 10 percent for 
dermatophytosis of the left foot have not been met.  38 
U.S.C. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 
4.3, 4.7, 4.118, Diagnostic Code 7806 (2001 & 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this case, in June 2002, July 2004 and February 2005 
letters, the RO provided notice to the veteran regarding what 
information and evidence is needed to substantiate the 
claims, as well as what information and evidence must be 
submitted by the veteran, what information and evidence will 
be obtained by VA, and the need for the veteran to advise VA 
of or submit any further evidence in his possession that 
pertains to the claim.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, service personnel records, 
private medical records, VA treatment records and examination 
reports, lay statements, photographs and hearing transcripts.

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the 
appellant.  As such, there is no indication that there is any 
prejudice to the appellant by the order of the events in this 
case.  See Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 
384 (1993).  Moreover, as the Board concludes below that the 
preponderance of the evidence is against the appellant's 
claim for service connection of a groin rash condition, any 
question as to an appropriate evaluation or effective date to 
be assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file, which includes: his contentions, service medical 
records, service personnel records, VA medical records, VA 
examination reports, photographs, private medical records, 
lay statements, and numerous hearing transcripts.  Although 
the Board has an obligation to provide adequate reasons and 
bases supporting this decision, there is no requirement that 
the evidence submitted by the appellant or obtained on his 
behalf be discussed in detail.  Rather, the Board's analysis 
below will focus specifically on what evidence is needed to 
substantiate a claim for service connection, secondary 
service connection or increased rating, and what the evidence 
in the claims file shows, or fails to show, with respect to 
these claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 
128-30 (2000).


Service Connection

The veteran contends, essentially, that a claimed groin rash 
either originated in service or was somehow caused by his 
service connected left foot dermatophytosis.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2006).  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

In addition to the rules of service connection stated above, 
service connection may also be granted for disability which 
is proximately due to, the result of, or aggravated by a 
service-connected disease or injury.  38 C.F.R. § 3.310(a); 
Allen v. Brown, 7 Vet. App. 439 (1995).

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  38 
C.F.R. § 3.159(a)(1).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value. 38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2005).  
When there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 3.102 (2005).  
If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Ortiz, 274 F.3d at 
1365.

In this case, the evidence indicates the veteran currently 
has a diagnosis of tinea corpora and tinea cruris.  However, 
the weight of the competent medical evidence of record shows 
that service connection is not warranted for this condition 
because the condition was not present during service or for 
many years thereafter, and is not shown by competent medical 
evidence to be related to service or a service connected 
condition.  See Hickson, supra; see also 38 C.F.R. § 3.310.

Service medical records are negative for diagnosis or 
treatment of a skin condition of the groin during service.  
Private medical records show treatment for a pilonidal cyst 
in from August 1972 through January 1974.  These records do 
not show a fungal condition.  Subsequently, private records 
from April 1980 indicate normal male genitalia.  A July 1983 
VA skin examination did not address the veteran's groin 
region.  VA outpatient records from September 1984 indicated 
diagnosis and treatment of hemorrhoids and noted that there 
was no inflammation or bleeding of the local area.  The first 
indication of a groin rash is on VA outpatient records from 
August and September 1985, which show diagnosis and treatment 
of tinea cruris.  This is over 14 years following the 
veteran's discharge from service.  See Mense v. Derwinski, 1 
Vet. App. 354, 356 (1991) (The normal medical findings at the 
time of separation from service, as well as the absence of 
any medical records of a diagnosis or treatment for many 
years after service is probative evidence against the 
claim.).

Medical records are silent for treatment of a groin rash 
through August 1994, at which time another episode was 
reported by the veteran to his VA care providers.  One 
percent topical Clotrimazole was prescribed at this time.  
Private treatment records from October 1997 indicate 
diagnoses of eczema and tinea cruris.  However, a November 
1999 VA evaluation for an unrelated condition notes that the 
veteran's skin showed no rashes.  The next indication of 
fungal treatment is a January 2000 VA outpatient note 
indicating the veteran was prescribed Ketoconazole (2 
percent) cream.  Notes from October 2001 refer to the 
veteran's complaints of itching, a biopsy site, and multiple 
cherry angiomas of the veteran's scrotal region.  The veteran 
was noted to be treating his feet with Nizoral, but a fungal 
infection of his groin is not addressed.  A VA dermatology 
consultation note from February 2002 indicates that the 
veteran's fungal infections, to include the groin, had 
resolved.

In March 2001, the veteran underwent a general VA medical 
examination.  At this time, the veteran complained of chronic 
dermatitis on the bottom of his left foot dating back to 
1969.  He also indicated further involvement of a rash in his 
groin, which cleared up under medication.  Upon physical 
examination, the veteran was described as 6 feet tall and 
obese, weighing 318 pounds.  His external genitalia were 
described as being within normal limits.  No abnormalities 
were noted, and the veteran was diagnosed as being status-
post chronic dermatitis of the left foot.  The examiner then 
opined that any connection between the foot dermatitis and 
claimed dermatitis of the groin would be pure speculation.  

In February 2004, the veteran underwent a VA examination for 
skin diseases.  
His claims file was noted, and service and medical history 
was discussed.  The veteran described itching, swelling, and 
bleeding from recurrent groin infections.  Upon physical 
examination, however, no abnormalities apart from some 
hyperpigmentation were noted.  No exfoliation, crusting, 
systemic nervous manifestation, bleeding or swelling was 
observed.  Based on his observations, the examiner stated 
that the veteran was likely to have previously experience 
jock itch in the groin area, but that such a condition was 
healing or healed and cannot be related to the left foot rash 
or to service without resorting to pure speculation.  Because 
this opinion is based on the veteran's claims file and 
considers his medical and service history, it is highly 
probative evidence against the veteran's claim.

VA outpatient records from January 2005 include the veteran's 
personal account of history, which relates his current groin 
condition to service.  The physician's notes state "more 
likely than not left arm ash, groin rash is related to 
service."  However, this opinion was based on information 
supplied by the veteran himself regarding the events in 
service.  For this reason, and in light of the lack of 
findings in service and for many years thereafter, the Board 
places little probative value on this opinion.  See, e.g., 
Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally 
observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described); Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to 
accept a physician's opinion when it is based exclusively on 
the recitations of a claimant).

Other evidence of record includes a hearing transcript from 
July 1983 which made no mention of a groin rash.  At a 
November 1985 hearing regarding a pilonidal cyst, there was 
no testimony of a fungal infection.  Similarly, lay 
statements from M.S., L.H., and R.H., received in June 1983 
discuss a number of conditions for which the veteran sought 
service connection, but do not address a fungal infection of 
the groin region.

The veteran has advanced two theories of entitlement to 
service connection.  He testified at his July 2006 hearing 
that he was treated for a groin rash during service, a 
contention which could entitle him to direct service 
connection if it were substantiated.  However, this is not 
substantiated by the contemporaneous medical evidence.  In 
this regard, the Board finds the contemporaneous service 
medical records entitled to more weight than recollections 
occurring 34 years after service. 

In correspondence received January 2001, the veteran stated 
that his skin condition started while he was on active duty, 
spreading to various parts of his body over time.  Statements 
from the veteran pertaining to the etiology of his groin rash 
are not competent medical evidence.  See Colvin, supra.  A 
lay statement from the veteran's spouse, received in August 
2004, intimates the same theory as the veteran with regard to 
the spreading of his condition over time.  For the same 
reasons, however, she is not competent to testify as to the 
etiology of a claimed groin condition. Id.  The Board 
observes, therefore, that there is no competent medical 
evidence supporting the veteran's contentions.

While the veteran wrote, in correspondence received in August 
2000, that his groin rash has extended from 1974 through the 
present, the competent medical evidence discussed above shows 
nothing prior to September 1985 and only transient episodes 
occurring over the course of the following two decades.  In 
correspondence received July 2002, the veteran indicated he 
has had no success treating his groin rashes with over the 
counter medications since service.  He also states that this 
condition is always present.  However, as described above, 
there are numerous medical evaluations and examinations where 
the veteran showed no groin rash.  Accordingly, the Board 
finds that, based on the probative competent medical evidence 
of record, the veteran has not had a chronic groin rash in 
service or for many years thereafter.

In summary, the weight of the competent medical evidence 
shows that a groin rash was not present in service, or for 
many years thereafter.  Moreover, any conclusion regarding a 
relationship between the veteran's claimed condition and 
service, or a service connected condition, cannot be reached 
without resorting to speculation.  An award of VA benefits 
may not be based on resort to speculation or remote 
possibility.  See 38 C.F.R. § 3.102 (By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.); see also Obert v. 
Brown, 5 Vet. App. 30, 33 (1993); Bostain v. West, 11 Vet. 
App. 124, 127 (1998). 

Because the preponderance of the competent evidence is 
against a finding of a relationship between the veteran's 
claimed groin rash and service or a service connected skin 
condition of the foot, service connection is not warranted on 
a direct or a secondary basis.


Increased Rating

The veteran contends that his service connected left foot 
dermatophytosis warrants a higher rating that that which is 
currently assigned.

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1 (2005).  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability, which are 
the circumstances of the instant case.  Rather, at the time 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found - a 
practice known as "staged" ratings.

During the pendency of the veteran's appeal, and effective 
August 30, 2002, the rating criteria for evaluating skin 
disorders found in the Rating Schedule at 38 C.F.R. § 4.118 
were amended.  See 67 Fed. Reg. 49,590-99 (July 31, 2002).  
The modifications to the Rating Schedule, in pertinent part, 
changed the criteria for rating dermatitis or eczema under 
Diagnostic Code 7806.

VA's General Counsel has held that where a law or regulation 
changes during the pendency of an appeal, the Board should 
first determine which version of the law or regulation is 
more favorable to the veteran.  If application of the revised 
regulation results in a higher rating, the effective date for 
the higher disability rating can be no earlier than the 
effective date of the change in the regulation.  38 U.S.C.A. 
§ 5110(g) (West 2002).  Prior to the effective date of the 
change in the regulation, the Board can apply only the 
original version of the regulation.  VAOPGCPREC 
3-2000.

In the November 2005 Supplemental Statement of the Case, the 
RO listed the new rating criteria, and considered new 
criteria in denying the veteran's claim.  As a result, the 
veteran will not be prejudiced by application of both sets of 
criteria below.  See Bernard v. Brown, 4 Vet. App. 384, 393 
(1993).

The veteran's dermatophytosis of the left foot has been rated 
under 38 C.F.R. § 4.118, Diagnostic Code 7813.  As discussed, 
the veteran was assigned a non-compensable evaluation in 
December 19, 2001.  Subsequently, his rating was increased to 
10 percent, effective October 1, 2004.  Prior to August 30, 
2002, unless otherwise provided, skin disorders rated under 
codes 7807 through 7819 were rated as for eczema under 
Diagnostic Code 7806, dependent upon location, extent, and 
repugnant or otherwise disabling character of manifestations.

Prior to August 30, 2002, Diagnostic Code 7806 provided the 
following rating criteria: a non-compensable evaluation was 
warranted where slight exfoliation, exudation, or itching is 
noted on a non-exposed surface or a small area.  A 10 percent 
evaluation required exfoliation, exudation or itching, if 
involving an exposed surface or extensive area; a 30 percent 
evaluation required constant exudation or itching, extensive 
lesions, or marked disfigurement; a 50 percent evaluation 
required ulceration or extensive exfoliation or crusting and 
systemic or nervous manifestations or exceptionally repugnant 
disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7806, 
effective prior to August 30, 2002.

Subsequent to the August 30, 2002 changes in the rating 
criteria, the veteran's disability continues to be 
characterized under 38 C.F.R. § 4.118 Diagnostic Code 7813 
for dermatophytosis.  Under these amended criteria, the 
veteran is to be rated for disfigurement of the head, face or 
neck, or for dermatitis, whichever disability predominates.  
The rating criteria for dermatophytosis indicate a non-
compensable rating is warranted when less than 5 percent of 
the entire body or exposed areas are affected and no more 
than topical therapy has been required during the preceding 
12 month period.  A 10 percent rating is warranted when 5 to 
20 percent of the entire body or 5 to 20 percent of exposed 
areas are affected, or the intermittent use of systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs are required for a total duration of less than six 
weeks during the past 12 month period.  A 30 percent rating 
is warranted when 20 to 40 percent of the entire body or 20 
to 40 percent of exposed areas are affected, or; systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs are required for a total duration of six weeks or more, 
but not constantly, during the past 12 month period.  A 60 
percent rating under Diagnostic Code 7806 requires more than 
40 percent of the entire body, or more than 40 percent of 
exposed areas affected, or; constant or near constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month 
period.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2006).

Historically, the veteran was initially granted service 
connection in April 2004 for dermatophytosis of the left 
foot.  Records dating back to service show complaints and 
treatment for intermittent occurrences of this condition.

A VA general medical examination report dated March 2001 
notes dry scaling on the bottom of the veteran's foot, with 
no skin changes.  At the time of this evaluation, the 
veteran's condition was not cleared and it was itchy.  
However, the veteran felt no pain.

Other medical records do not show that the requirements for a 
higher rating are nearly approximated.  Outpatient notes from 
August 2001 indicate continued use of topical cream for tinea 
and dermatitis.  Nizoral was being used by the veteran to 
treat his fungal infections in October 2001.  An outpatient 
evaluation from December 2001 notes a scaly left plantar 
region and a diagnosis of resistant tinea pedis.  Another 
note from that month noted continuing treatment with Naftin 
and Ketoconazole Gel.  Physical examination at this time 
revealed hyperpigmentation changes consistent with 
dermatitis, as well as scaling and erythema on the bottom of 
his feet.  A trial of Diflucan was ordered, as the veteran 
reported he was not having success with topical creams.  June 
2002 records only indicate the use of topical Naftine gel and 
describe hyperpigmentation as the only symptom.

A subsequent VA examination report, dated February 2004, 
indicates that the veteran did have a dime size white rash on 
his left foot with minimal scaling.  The examiner also noted 
scaling between the toes and characterized the total surface 
area as "about 5 percent" of the entire body.  Photographic 
evidence showed a condition limited primarily to the sole and 
toes of the veteran's left foot.  In addition, the examiner 
also characterized the veteran's condition as mild.

Upon consideration of the evidence as a whole, and resolving 
all doubt in favor 
of the veteran, the Board finds that the veteran's left foot 
skin condition symptomatology more nearly approximates the 
criteria for a 10 percent rating 
for the period since the date of his claim.  

However, the Board does not find that an evaluation in excess 
of 10 percent is warranted for any period of time during the 
course of the appeal, under either the old or new rating 
criteria.  Despite the fact that the veteran used oral 
treatment for this condition on one occasion during the 
period in question, such use has not been shown for a period 
of six weeks or more during the past 12 month period.  In 
addition, the disability picture of the veteran's condition 
is more appropriately characterized as mild, with only 
hyperpigmentation, slight scaling, and erythema present.  In 
addition, the condition is not found to affect 20 percent or 
more of the veteran's body, nor have exudation, constant 
itching, extensive lesions and marked disfigurement been 
present at any point during the course of the appeal.  

Outpatient records from October 1, 2004 indicate the veteran 
was prescribed a two week dose of a topical corticosteroid to 
treat fungal infection.  A diabetic foot inspection at this 
time indicated normal findings.  Outpatient records from 
January 2005 indicate the veteran has a rash, which he was 
treating with Naftine gel.  

In March 2005, the veteran underwent a VA skin disease 
examination.  The report included discussing of the veteran's 
pertinent service and medical history.  Use of topical 
antifungal cream was addressed, with corticosteroid cream 
being used to treat flare-ups.  The examiner indicated that 
approximately 7.5 percent of the veteran's entire body, to 
include the left foot, groin, and left forearm was affected 
by this condition.  Therefore, it cannot be concluded that 
the skin condition of the left foot affects more than 20 
percent of the veteran's entire skin surface.

In summary, addressing all applicable time periods during the 
pendency of this appeal, the Board finds no instance where 
the veteran's disability picture nearly approximates the 
requirements for an increased rating.  See Fenderson, supra.  
Accordingly, an increased rating is denied.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz, 274 F. 3d at 1365 (Fed. Cir. 2001).


ORDER

Service connection for a groin rash, claimed as secondary to 
the veteran's service connected dermatophytosis of the left 
foot, is denied.

A rating of 10 percent, but no higher, for the period 
beginning December 19, 2001 for dermatophytosis of the left 
foot is granted.

A rating in excess of 10 percent for dermatophytosis of the 
left foot is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


